              Case 3:13-cv-03826-EMC Document 944 Filed 06/05/19 Page 1 of 4



 1   SHANNON LISS-RIORDAN, SBN 310719                  THEODORE J. BOUTROUS, JR., SBN
     (sliss@llrlaw.com)                                132099
 2   ADELAIDE PAGANO, pro hac vice                     tboutrous@gibsondunn.com
     (apagano@llrlaw.com)                              THEANE D. EVANGELIS, SBN 243570
 3   LICHTEN & LISS-RIORDAN, P.C.                      tevangelis@gibsondunn.com
     729 Boylston Street, Suite 2000                   DHANANJAY S. MANTHRIPRAGADA,
 4   Boston, MA 02116                                  SBN 254433
     Telephone:     (617) 994-5800                     dmanthripragada@gibsondunn.com
 5   Facsimile:     (617) 994-5801                     GIBSON DUNN & CRUTCHER LLP
                                                       333 South Grand Avenue
 6
                                                       Los Angeles, CA 90071-3197
 7
                                                       Telephone:    213.229.7000
     Attorneys for Plaintiffs                          Facsimile:    213.229.7520
 8
     MATTHEW MANAHAN, ELIE                             JOSHUA S. LIPSHUTZ, SBN 242557
 9   GURFINKEL, PEDRO SANCHEZ,                         jlipshutz@gibsondunn.com
     MOKHTAR TALHA, AARON DULLES,                      PETER SQUERI, SBN 286289
10   and ANTONIO OLIVEIRA, individually                psqueri@gibsondunn.com
     and on behalf of all others similarly situated,   SHAILEY JAIN, SBN 299213
11                                                     sjain@gibsondunn.com
                                                       555 Mission Street, Suite 3000
12                                                     San Francisco, CA 94105-0921
                                                       Telephone:    415.393.8200
13                                                     Facsimile:    415.393.8306
14                                                     Attorneys for Defendants
15                                UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
     DOUGLAS O’CONNOR, THOMAS                              CASE NO. 13-cv-03826-EMC
18   COLOPY, MATTHEW MANAHAN, and                          CASE NO. 15-cv-00262-EMC
     ELIE GURFINKEL, individually and on
19   behalf of all others similarly situated,
                        Plaintiffs,                      JOINT STIPULATION TO RESCHEDULE
20                                                       FINAL APPROVAL HEARING AND TO
            v.                                           EXTEND DEADLINES
21
     UBER TECHNOLOGIES, INC.,
                Defendant.                                 Judge: Hon. Edward M. Chen
22

23   HAKAN YUCESOY, et al.,
                Plaintiffs,
24
         v.
25
     UBER TECHNOLOGIES, INC., et al.
26              Defendant.
27

28                                             1
        JOINT STIPULATION TO RESCHEDULE FINAL APPROVAL HEARING AND EXTEND DEADLINES
              Case 3:13-cv-03826-EMC Document 944 Filed 06/05/19 Page 2 of 4



 1
            Pursuant to Civil Local Rule 7-12, the O’Connor Plaintiffs and the Yucesoy Plaintiffs
 2
     and Defendants Uber Technologies, Inc. (“Uber”) and Travis Kalanick (together, the
 3
     “Defendants”) (together with the Plaintiffs, the “Parties”), by and through their respective
 4
     counsel of record, hereby stipulate as follows:
 5
            WHEREAS, the Court set the date of the final approval hearing for July 18, 2019 at 1:30
 6
     p.m. see O’Connor Dkt. 930, Yucesoy Dkt. 332;
 7
            WHEREAS, the Court has indicated that it needs to reschedule the final approval hearing
 8

 9
     to a date in August 2019;

10          WHEREAS, the Parties and the Court are available on August 29, 2019 at 1:30 p.m.;

11          WHEREAS, the Parties wish to use the additional time between now and the final

12   approval hearing to continue reaching out to settlement class members and maximizing

13   participation in the settlement for those drivers who wish to participate; and

14          WHEREAS, the Parties agree that maximizing participating in the settlement is best
15   served by extending the deadline to file claims.
16

17   NOW THEREFORE, the Parties hereby stipulate, subject to the approval of this Court, that:
18      1. The Final Approval Hearing shall be moved from July 18, 2019 at 1:30 pm to August 29,
19          2019 at 1:30 pm. Notice of the change in hearing date will be posted on the settlement
20
            website and included in a previously-scheduled reminder notice to be sent to all
21
            settlement class members who have not yet filed a claim.
22
        2. The deadline for filing an opt out or request for exclusion will be sixty (60) days from the
23
            date a driver is first sent notice. See Dkt. 930 at 26. Notice of the relevant dates will be
24
            posted on the settlement website and included in a previously-scheduled reminder notice
25
            to be sent to all settlement class members who have not yet filed a claim.
26
        3. The deadline for filing a claim will be extended for thirty (30) days from July 18, 2019 to
27
            August 17, 2019. Notice of this change will be posted on the settlement website and
28                                             2
        JOINT STIPULATION TO RESCHEDULE FINAL APPROVAL HEARING AND EXTEND DEADLINES
             Case 3:13-cv-03826-EMC Document 944 Filed 06/05/19 Page 3 of 4



 1
           included in a previously-scheduled reminder notice to be sent to all settlement class
 2
           members who have not yet filed a claim.
 3
        4. Pursuant to the Court’s Preliminary Approval Order (Dkt. 930), Plaintiffs’ Motion for
 4
           Final Approval will remain due thirty-five (35) days before the Fairness Hearing (on July
 5
           25, 2019), any oppositions to the Motion will remain due twenty-one (21) days before the
 6
           hearing (August 8, 2019), and all documents in support of final approval and in response
 7
           to objections will be filed fourteen (14) days before the Fairness Hearing (August 15,
 8

 9
           2019).

10

11   IT IS SO STIPULATED.
12

13                                               Respectfully submitted,

14   Dated: June 6, 2019                         LICHTEN & LISS-RIORDAN, P.C.
15                                               /s/ Shannon Liss-Riordan
                                                 Shannon Liss-Riordan
16                                               Attorneys for Plaintiffs
17   Dated: June 6, 2019                         GIBSON, DUNN & CRUTCHER LLP
18
                                                 /s/ Dhananjay S. Manthripragada
19                                               Dhananjay S. Manthripragada
                                                 Attorneys for Defendants
20

21
     [PROPOSED] ORDER
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25
     Dated: ___________, 2019                    ____________________________________
26                                                 The Honorable Edward M. Chen

27

28                                            3
       JOINT STIPULATION TO RESCHEDULE FINAL APPROVAL HEARING AND EXTEND DEADLINES
             Case 3:13-cv-03826-EMC Document 944 Filed 06/05/19 Page 4 of 4



 1                                        ECF ATTESTATION
 2   I hereby attest that concurrence in the filing of this document has been obtained from counsel for
 3   all parties.

 4
     Dated: June 6, 2019                                  GIBSON, DUNN & CRUTCHER LLP
 5
                                                          /s/ Dhananjay S. Manthripragada
 6                                                        Dhananjay S. Manthripragada
                                                          Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             4
        JOINT STIPULATION TO RESCHEDULE FINAL APPROVAL HEARING AND EXTEND DEADLINES
